MEMORANDUM **
Mihran Fosyan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ decision summarily affirming an Immigration Judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir.2005), we deny the petition for review.
Fosyan gave conflicting accounts regarding whether he was the victim of an attempted murder, an event at the heart of Fosyan’s claim of persecution. Fosyan also testified inconsistently with respect to whether he had applied for asylum in countries other than the United States. These inconsistencies constitute substantial evidence to support the IJ’s finding that Fosyan was not credible. See id. at 1067 (holding that inconsistencies that weaken a claim for asylum may constitute substantial evidence for an adverse credibility finding if accompanied by other indications of dishonesty).
Accordingly, Fosyan has failed to show eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Fosyan’s CAT claim fails because it is based on the same testimony the IJ concluded was incredible. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.